                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11       UNITED STATES OF AMERICA ex rel.                Case No. 16-cv-00889-LB
                                           MICHAEL MCNALL and KARYL
                                  12       MCNALL,
Northern District of California
 United States District Court




                                                                                           ORDER GRANTING MOTION TO
                                  13                    Plaintiffs,                        WITHDRAW AS COUNSEL
                                  14              v.                                       Re: ECF No. 61
                                  15       PACIFIC RETIREMENT SERVICES,
                                           INC., et al.,
                                  16
                                                        Defendants.
                                  17

                                  18                                            INTRODUCTION

                                  19        This case is a qui tam action brought by relators Michael McNall and Karyl McNall on behalf

                                  20   of the United States against defendants Pacific Retirement Services, Inc. and Rehab Specialists I,

                                  21   LLC (d/b/a Consonus Rehab Services). In May 2017, the government filed a notice declined to

                                  22   intervene, and the case was unsealed.1

                                  23

                                  24

                                  25

                                  26
                                       1
                                        Order re Gov’t Amend. Notice of Election to Decline Intervention – ECF No. 11. Citations refer to
                                  27   material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page
                                       numbers at the top of documents.
                                  28

                                       ORDER – No. 16-cv-00889-LB
                                   1         Between 2017 and 2019, the parties entered into numerous stipulations to extend the deadline

                                   2   for the defendants to respond to the complaint.2 The parties said that one of the reasons for

                                   3   extending the defendants’ deadline was because there was an underlying criminal proceeding that

                                   4   was going to go to trial (that was repeatedly continued) that would impact the defendants’

                                   5   responses to the complaint.3

                                   6         That underlying proceeding was the criminal trial of relator Michael McNall.4 In April 2016,

                                   7   after this case was filed and while it remained under seal (i.e., before the government declined to

                                   8   intervene), the McNalls’ home in Oregon exploded.5 In early 2017, Mr. McNall was charged with

                                   9   arson related to that explosion.6 Following several continuances, Mr. McNall was tried and

                                  10   convicted in February 2019.7 Mr. McNall has appealed his conviction.8

                                  11         Cotchett, Pitre, and McCarthy, LLP (“CPM”), counsel for the McNalls, now moves to

                                  12   withdraw as counsel.9 Before the outcome of Mr. McNall’s criminal trial, CPM informed the
Northern District of California
 United States District Court




                                  13   McNalls that it was not willing to litigate this case on their behalf if Mr. McNall were convicted.10

                                  14   When Mr. McNall was convicted, CPM and the McNalls agreed that the McNalls would find new

                                  15   counsel to substitute into the case if they wished to proceed.11 CPM states that “material changes

                                  16

                                  17

                                  18

                                  19
                                       2
                                        Stipulation – ECF No. 29; Stipulation – ECF No. 31; Stipulation – ECF No. 41; Stipulation – ECF
                                       No. 45; Stipulation – ECF No. 48; Stipulation – ECF No. 51; Stipulation – ECF No. 53; Stipulation –
                                  20   ECF No. 55; Stipulation – ECF No. 58.
                                       3
                                        Gorton Decl. – ECF No. 41-1 at 2 (¶ 6); Gorton Decl. – ECF No. 45-1 at 2 (¶ 7); Gorton Decl. – ECF
                                  21   No. 48-1 at 2 (¶ 8); Gorton Decl. – ECF No. 51-1 at 2 (¶ 9); Gorton Decl. – ECF No. 53-1 at 2 (¶ 5);
                                       Gorton Decl. – ECF No. 55-1 at 2 (¶¶ 4, 6); Gorton Decl. – ECF No. 58-1 at 2 (¶ 4, 9).
                                  22   4
                                           Buescher Decl. – ECF No. 61-1.
                                  23   5
                                           Id. at 2 (¶ 3).
                                       6
                                  24       Id. (¶ 4).
                                       7
                                           Id. (¶¶ 4–5).
                                  25   8
                                           Id. (¶ 5).
                                  26   9
                                           CPM Mot. to Withdraw – ECF No. 61.

                                  27
                                       10
                                            Buescher Decl. – ECF No. 61-1 at 3 (¶ 12).
                                       11
                                            Id.
                                  28

                                       ORDER – No. 16-cv-00889-LB                        2
                                   1   to the circumstances of the McNalls’ life have resulted in a deteriorating attorney-client

                                   2   relationship” and states that it has good cause to withdraw as counsel.12

                                   3         The defendants do not oppose CPM’s motion to withdraw.13 The government did not file an

                                   4   opposition to CPM’s motion to withdraw.14 Ms. McNall opposes CPM’s motion.15 Mr. McNall did

                                   5   not file an opposition or a statement of non-opposition.16

                                   6         The court held a hearing and finds that CPM has taken adequate steps to avoid foreseeable

                                   7   harm caused by its withdrawal. The court grants CPM’s motion to withdraw for the reasons

                                   8   advanced in its filings and discussed at the hearing.

                                   9

                                  10                                               ANALYSIS

                                  11   1. Governing Law

                                  12         Under Civil Local Rule 11-5(a), “[c]ounsel may not withdraw from an action until relieved by
Northern District of California
 United States District Court




                                  13   order of Court after written notice has been given reasonably in advance to the client and to all

                                  14   other parties who have appeared in the case.” The Local Rules further provide that if the client

                                  15   does not consent to the withdrawal and no substitution of counsel is filed, the motion to withdraw

                                  16   will be granted on the condition that all papers from the court and from the opposing party will be

                                  17   served on the current (and withdrawing) counsel to forward to the client until the client appears

                                  18   through new counsel or pro se (if the client is not a corporate defendant). N.D. Cal. Civ. L.R.

                                  19   11-5(b).

                                  20         Withdrawal is governed by the California Rules of Professional Conduct. See Nehad v.

                                  21   Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of Professional Conduct to

                                  22   attorney withdrawal); j2 Global Commc’ns, Inc. v. Blue Jay, Inc., No. C 08-4254 PJH, 2009 WL

                                  23   464768, at *1 (N.D. Cal. Feb. 24, 2009) (citing Elan Transdermal Ltd. v. Cygnus Therapeutic Sys.,

                                  24

                                  25   12
                                            Id. at 2 (¶ 10).
                                  26
                                       13
                                            Defs. Non-Opp’n – ECF No. 65.
                                       14
                                            See Docket.
                                  27   15
                                            Karyl McNall Opp’n – ECF No. 64; Karyl McNall Suppl. Letter – ECF No. 70.
                                  28   16
                                            See Docket.

                                       ORDER – No. 16-cv-00889-LB                        3
                                   1   809 F. Supp. 1383, 1387 (N.D. Cal. 1992)). California Rule of Professional Conduct 1.16 sets

                                   2   forth several grounds under which an attorney may request permission to withdraw, including that:

                                   3          (1) the client insists upon presenting a claim or defense in litigation, or asserting a
                                              position or making a demand in a non-litigation matter, that is not warranted under
                                   4          existing law and cannot be supported by good faith argument for an extension,
                                              modification, or reversal of existing law; (2) the client either seeks to pursue a
                                   5
                                              criminal or fraudulent course of conduct or has used the lawyer’s services to
                                   6          advance a course of conduct that the lawyer reasonably believes was a crime or
                                              fraud; (3) the client insists that the lawyer pursue a course of conduct that is
                                   7          criminal or fraudulent; (4) the client by other conduct renders it unreasonably
                                              difficult for the lawyer to carry out the representation effectively; (5) the client
                                   8          breaches a material term of an agreement with, or obligation, to the lawyer relating
                                   9          to the representation, and the lawyer has given the client a reasonable warning after
                                              the breach that the lawyer will withdraw unless the client fulfills the agreement or
                                  10          performs the obligation; (6) the client knowingly and freely assents to termination
                                              of the representation; (7) the inability to work with co-counsel indicates that the
                                  11          best interests of the client likely will be served by withdrawal; (8) the lawyer’s
                                              mental or physical condition renders it difficult for the lawyer to carry out the
                                  12
Northern District of California




                                              representation effectively; (9) a continuation of the representation is likely to result
 United States District Court




                                  13          in a violation of these rules or the State Bar Act; or (10) the lawyer believes in good
                                              faith, in a proceeding pending before a tribunal, that the tribunal will find the
                                  14          existence of other good cause for withdrawal.
                                  15      Before counsel can withdraw, counsel must comply with California Rule of Professional

                                  16   Conduct 1.16(d), which states that counsel must not withdraw from employment until counsel

                                  17   “has taken reasonable steps to avoid reasonably foreseeable prejudice to the rights of the client,

                                  18   such as giving the client sufficient notice to permit the client to retain other counsel,” and returned

                                  19   client materials, property, and unearned or unincurred fees or expenses.

                                  20      The decision to permit counsel to withdraw is within the sound discretion of the trial court. See

                                  21   United States v. Carter, 560 F.3d 1107, 1113 (9th Cir. 2009). Courts consider several factors when

                                  22   considering a motion for withdrawal, including (1) the reasons counsel seeks to withdraw, (2) the

                                  23   possible prejudice that withdrawal may cause to other litigants, (3) the harm that withdrawal might

                                  24   cause to the administration of justice, and (4) the extent to which withdrawal will delay resolution

                                  25   of the case. Forreststream Holdings Ltd. v. Shenkman, No. 16-cv-01609-LB, 2019 WL 1096797,

                                  26   at *2 (N.D. Cal. Mar. 8, 2019) (citing Deal v. Countrywide Home Loans, No. C 09-01643 SBA,

                                  27   2010 WL 3702459, at *2 (N.D. Cal. Sept. 15, 2010)).

                                  28

                                       ORDER – No. 16-cv-00889-LB                         4
                                   1   2. Application

                                   2         Good cause exists for CPM’s withdrawal. The deteriorating attorney-client relationship

                                   3   between the McNalls and CPM, caused in part by Mr. McNall’s criminal conviction, has made it

                                   4   “unreasonably difficult” for CPM to continue representing the McNalls. Additionally, CPM took

                                   5   reasonable steps to avoid prejudice to the McNalls from the withdrawal. CPM notified the

                                   6   McNalls at least six months ago that it would not be willing to litigate the matter given Mr.

                                   7   McNall’s criminal conviction.17 The McNalls agreed that they would find substitute counsel.18

                                   8   CPM sought and obtained from the defendants extensions of deadlines to give the McNalls time to

                                   9   find new counsel.19 Additionally, withdrawal will not unduly delay resolution of the case, as the

                                  10   defendants have not yet responded to the complaint and the case remains in its earliest stages.

                                  11         The court recognizes that CPM’s withdrawal potentially may prejudice the McNalls insofar as

                                  12   they are unable to retain new counsel, because if they do not have counsel, they cannot proceed
Northern District of California
 United States District Court




                                  13   with this qui tam case. See Stoner v. Santa Clara Cty. Office of Educ., 502 F.3d 1116, 1126–28

                                  14   (9th Cir. 2007) (a pro se plaintiff may not bring a qui tam action or pursue a False Claims Act

                                  15   claim on behalf of the United States). But this alone is insufficient to warrant denying CPM’s

                                  16   motion to withdraw in light of the other reasons supporting withdrawal here. Cf., e.g., United

                                  17   States ex rel. McLean v. Cty. of Santa Clara, No. C05-1962 HRL, 2009 WL 3297502, at *2 (N.D.

                                  18   Cal. Oct. 9, 2009) (granting counsel’s motion to withdraw despite fact that qui tam plaintiff did

                                  19   not have substitute counsel).

                                  20         The court stays the case until September 30, 2019 to give the McNalls an additional

                                  21   opportunity to retain new counsel.20 If the McNalls fail to retain new counsel on or before the

                                  22   expiration of the stay, the court intends to dismiss this case without prejudice to the government.

                                  23   Cf. McLean, 2009 WL 3297502, at *3 (citing Stoner, 502 F.3d at 1128).

                                  24

                                  25
                                       17
                                            Buescher Decl. – ECF No. 61-1 at 3 (¶ 12).
                                       18
                                            Id.
                                  26   19
                                         Id. (¶¶ 12, 15); see Stipulation – ECF No. 55-1 at 2 (¶¶ 4, 6); Stipulation – ECF No. 58-1 at 2 (¶¶ 4,
                                  27   8–9); Buescher Decl. – ECF No. 60-1 at 2–3 (¶¶ 8–9).
                                       20
                                         The court recognizes that the defendants oppose a stay but finds that a brief one-month stay will not
                                  28   result in significant prejudice. Cf. McLean, 2009 WL 3297502, at *3.

                                       ORDER – No. 16-cv-00889-LB                          5
                                   1      By virtue of the stay, the court extends the defendants’ deadline to respond to the complaint

                                   2   from October 1, 2019 to October 31, 2019.

                                   3

                                   4                                            CONCLUSION

                                   5      The court grants CPM’s motion to withdraw as counsel for relators Michael and Karyl

                                   6   McNall.

                                   7      The court orders CPM to continue to serve the McNalls with all papers until the McNalls file a

                                   8   substitution of counsel. The court specifically orders CPM to serve a copy of this order on the

                                   9   McNalls and to file proof of service with the court within one week.

                                  10      The court stays this case until September 30, 2019 to give the McNalls an additional

                                  11   opportunity to retain new counsel. If the McNalls fail to retain new counsel on or before the

                                  12   expiration of the stay, the court intends to dismiss this case without prejudice to the government.
Northern District of California
 United States District Court




                                  13      The court extends the defendants’ deadline to respond to the complaint from October 1, 2019

                                  14   to October 31, 2019.

                                  15

                                  16      IT IS SO ORDERED.

                                  17      Dated: August 29, 2019

                                  18                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  19                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 16-cv-00889-LB                        6
